  Case 13-47583         Doc 98     Filed 04/03/19 Entered 04/03/19 11:42:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-47583
         Willie L Thompson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/12/2013.

         2) The plan was confirmed on 08/05/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/11/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,022.00.

         10) Amount of unsecured claims discharged without payment: $373,858.29.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-47583        Doc 98        Filed 04/03/19 Entered 04/03/19 11:42:45                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $102,574.46
       Less amount refunded to debtor                             $80.37

NET RECEIPTS:                                                                                  $102,494.09


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $0.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $4,228.28
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,228.28

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Allstate                          Unsecured      3,899.00            NA              NA            0.00        0.00
ATLAS ACQUISITIONS LLC            Unsecured            NA       7,868.35        7,868.35        472.10         0.00
BMO HARRIS BANK                   Secured              NA            NA              NA            0.00        0.00
CAPITAL ONE                       Unsecured      1,500.00            NA              NA            0.00        0.00
CHASE MANHATTAN MORTGAGE CO       Secured        9,000.00            NA              NA            0.00        0.00
CHASE MANHATTAN MORTGAGE CO       Secured        9,000.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured     15,000.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,500.00       5,116.53            0.00           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured       15,000.00            NA         5,116.53      5,116.53      280.50
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA         3,616.53        216.99         0.00
COOK COUNTY TREASURER             Unsecured            NA           0.00       44,595.65      2,675.74         0.00
COOK COUNTY TREASURER             Unsecured            NA           0.00            0.00           0.00        0.00
COOK COUNTY TREASURER             Unsecured      4,782.00            NA        13,656.95        819.42         0.00
COOK COUNTY TREASURER             Secured        9,000.00     67,252.60         9,000.00      9,000.00      595.84
COOK COUNTY TREASURER             Secured        5,332.00            NA         8,104.96      8,104.96      444.23
DEBT RECOVERY SOLUTION            Unsecured         288.24        150.00          150.00           9.00        0.00
DEBT RECOVERY SOLUTION            Unsecured            NA         288.24          288.24          17.29        0.00
DEUTSCHE BK NATL/NEW CENTURY      Secured              NA            NA              NA            0.00        0.00
EASTERN SAVINGS BANK FSB          Unsecured    155,712.00            NA              NA            0.00        0.00
EASTERN SAVINGS BANK FSB          Secured       48,288.00            NA              NA            0.00        0.00
ECAST SETTLEMENT CORP             Unsecured            NA         602.08          602.08          36.12        0.00
GALAXY PORTFOLIOS LLC             Unsecured            NA       7,468.57        7,468.57        448.11         0.00
GALAXY PORTFOLIOS LLC             Unsecured            NA         263.00          263.00          15.78        0.00
GALAXY PORTFOLIOS LLC             Unsecured            NA         228.00          228.00          13.68        0.00
GREEN TREE SERVICING LLC          Unsecured     34,000.00            NA        42,486.05      2,549.16         0.00
GREEN TREE SERVICING LLC          Secured       20,000.00            NA        16,958.00     16,958.00    1,721.83
GREEN TREE SERVICING LLC          Secured       34,000.00     42,486.05        42,486.05           0.00        0.00
Hillcrest Davidson                Unsecured      1,046.00            NA              NA            0.00        0.00
HOME SHOPPING NETWORK             Unsecured      1,000.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA         621.28          621.28          37.28        0.00
INTERNAL REVENUE SERVICE          Priority       1,000.00       1,692.85        1,692.85      1,692.85         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-47583       Doc 98        Filed 04/03/19 Entered 04/03/19 11:42:45                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal        Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
LVNV FUNDING                     Unsecured            NA           722.97        722.97          43.38         0.00
LVNV FUNDING                     Unsecured      1,486.00         3,406.09      3,406.09        204.37          0.00
NICOR GAS                        Unsecured      1,500.00         8,208.05      8,208.05        492.48          0.00
OCWEN LOAN SERVICING LLC         Unsecured     19,150.00              NA            NA            0.00         0.00
OCWEN LOAN SERVICING LLC         Secured              NA              NA         815.56        815.56          0.00
OCWEN LOAN SERVICING LLC         Secured       19,150.00              NA            NA            0.00         0.00
Pamela Murray                    Priority          900.00             NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,000.00         1,721.10      1,721.10        103.27          0.00
PREMIER BANK CARD                Unsecured         439.00          438.66        438.66          26.32         0.00
PYOD LLC                         Unsecured      1,500.00           825.32        825.32          49.52         0.00
QVC                              Unsecured      1,000.00              NA            NA            0.00         0.00
Silverleaf Resorts               Unsecured      8,000.00              NA            NA            0.00         0.00
Silverleaf Resorts               Secured        8,000.00              NA            NA            0.00         0.00
TALAN & KTSANES                  Unsecured            NA         4,056.00      4,056.00        243.36          0.00
VILLAGE OF DOLTON DEPT OF REVE   Unsecured      1,500.00              NA            NA            0.00         0.00
VILLAGE OF DOLTON DEPT OF REVE   Secured              NA              NA         900.00        900.00          2.25
VILLAGE OF DOLTON DEPT OF REVE   Secured        1,500.00              NA       1,500.00      1,500.00        70.65
VILLAGE OF RIVERDALE             Secured              NA              NA         750.00        750.00          1.88
WELLS FARGO BANK NA              Unsecured     54,589.00       35,427.42     35,427.42       2,125.65          0.00
WELLS FARGO BANK NA              Secured       14,411.00       36,000.00     36,000.00      36,000.00     3,711.71


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $95,444.05           $52,958.00              $5,433.54
      Mortgage Arrearage                                   $815.56              $815.56                  $0.00
      Debt Secured by Vehicle                                $0.00                $0.00                  $0.00
      All Other Secured                                 $25,371.49           $25,371.49              $1,395.35
TOTAL SECURED:                                         $121,631.10           $79,145.05              $6,828.89

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
       All Other Priority                                   $1,692.85          $1,692.85                  $0.00
TOTAL PRIORITY:                                             $1,692.85          $1,692.85                  $0.00

GENERAL UNSECURED PAYMENTS:                            $176,650.31           $10,599.02                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-47583         Doc 98      Filed 04/03/19 Entered 04/03/19 11:42:45                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,228.28
         Disbursements to Creditors                            $98,265.81

TOTAL DISBURSEMENTS :                                                                     $102,494.09


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
